UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):November 17, 2010 PETROLEUM DEVELOPMENT CORPORATION (Exact name of registrant as specified in its charter) Nevada000-0724695-2636730 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1775 Sherman Street, Suite 3000 Denver, Colorado (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(303) 860-5800 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On November 17, 2010, Petroleum Development Corporation (“PDC”) issued a press release announcing that it had entered into merger agreements with three limited partnerships for which it serves as general partner.A copy of the press release is filed as Exhibit 99.1 hereto and is incorporated by reference herein. On November 17, 2010, PDC also issued a press release announcing its preliminary 2011 capital plan.A copy of the press release is filed as Exhibit 99.2 hereto and is incorporated by reference herein. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit Number Description Press release, dated November 17, 2010 (regarding acquisitions). Press release, dated November 17, 2010 (regarding capital development plan). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PETROLEUM DEVELOPMENT CORPORATION Date:November 17, 2010By:/s/ Daniel W. Amidon Name: Daniel W. Amidon Title:General Counsel and Secretary EXHIBIT INDEX Exhibit Number Description Press release, dated November 17, 2010 (regarding acquisitions). Press release, dated November 17, 2010 (regarding capital development plan).
